DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
 
Response to Amendment

	Claims 1-34, 36, 45-46 and 48-49 have been cancelled. All pending claims, Claims 35, 37-44 and 47 have been amended as requested in the amendment filed on 14 December 2020. 
In the Response filed November 21, 2019, Applicant elected thiostrepton for prosecution on the merits.  Claims 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim at this time. 
Claims 35, 37 and 47 are under examination in the instant office action.
  
Claim Rejections - 35 USC § 112 (Withdrawn)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 45, 46, 48 and 49 have been cancelled, therefore, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As amended, Claim(s) 35, 37 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton et al. US 2008/0057068 A1, published March 6, 2008. 
Applicant traverses the rejection on the grounds that Dalton does not anticipate the claims and the Office is improperly picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference. Applicant asserts that a person having ordinary skill in the art would not ‘at once envisage’ the claimed arrangement in the prior art.
In Ex parte Zerbe, Appeal No. 2006-0442, Ser. No. 10/123,142 (June 6, 2006) the PTAB stated that a laundry list-style argument can be rebutted by a demonstration of a preferred, exemplified or claimed embodiment.  The reference claims treating muscle wasting and specifically SBMA, which demonstrates that there was no need for “picking and choosing” of these elements. 
Additionally, the reference discloses administering thiostrepton, which is a thiazole antibiotic (see paragraph [0389]), to the subjects.  It is important to note that the list disclosed does not state that one compound is a preferred embodiment over another.  While the reference does not disclose thiostrepton as a SARM, as does the instant specification, it does state “other agents suitable for combination with … [SARMs] … include … thiostrepton.”  So even though it is an add-on therapy, the reference does indeed teach administration of thiostrepton to the specified patients with muscle wasting diseases.  This falls squarely within the scope of the instant claims, which recite open-ended language (“comprising” administering thiostrepton) not closed-ended language (i.e. “consisting of”). Thus the invention of the instant claims does not specifically exclude additional compounds like the SARMs of the reference.  
Thus, the invention of the instant claims fails to distinguish over the methods disclosed in the prior art, and the rejection is maintained.


Conclusion
No claim is allowed.
				      Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/            Examiner, Art Unit 1649